Title: To Thomas Jefferson from Thomas Leiper, 22 September 1802
From: Leiper, Thomas
To: Jefferson, Thomas


          
            Dear Sir
            Crum Creek, Snuff Mills, Septr. 22d. 1802
          
          I wrote you on the 17th. to which I refer—The business of the Rising Sun is over and settled very much to my satisfaction but I impute it very much to Mr. Dallas and Captain Jones being there—The Citizens on both sides were very full of Fire—Colonel Ferguson had a sett of Resolutions had they been proposed would have divided the Whigs in the County—it is very True C Ferguson said he did not like them and was of the opinion they contained too much pepper & agreed that Mr. Dallas should manufacture some thing for the Day which he did and they were proposed by the Colonel to the Chair and adopted by the Meetting—As we from the city were on the Middle Ground our Arguments were plean. Gentlemen do not divid us—Grice, Groves, Donaldson & others who signed the Call of the Meetting are as well Braved as any in the County, but notwithstanding it is my opinion the meetting had Federalism at bottam but these men did not know it—The Aurora man says he is in possession of Documents to prove it but we beged him he would not use them being of the opinion it would not answer any good purpose We have his promise he would not unless their was a necessity or something turn up to make it necessary—I inquired for Doctr. Logan and was informed he was gone to the Jersey—The Doctr. has rendered us many services but I do think he was very remiss in not being at the Rising Sun yesterday But Dallas and Jones saw the necessity of being there and it was well for the Republican Cause they were—Dallas is manufacturing an Address to the people it will be out on Saturday I like every part of it excepting the part speaking of the Executive—they have divided the Honours & Proffits of the Goverment with whom I shall ask and the answer from every honest man will be with their enemies—I have been Robbed in this county at Law some Two Thousand Dollars & I have no doubt but they could find Juries & Judges that would find me guilty of High Treason—Once a Tory always a Tory and they never will forgive a Whig—you may as well think of reclaiming a Wolf—Charles the 2d rewarded his Fathers enemies—The Whigs brought William the 3d In and the Tories kept him In. Practices like unto those in my opinion helped to upsett Washington & Adams for they never considered that every man had a Vote—I am most respectfully Dear Sir Yr. Most Obedt. St.
          
            Thomas Leiper
          
         